Citation Nr: 1123680	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to January 1978, October 1985 to March 1986, and October 1986 to July 1989.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).
The Board notes that the appellant completed a substantive appeal on the issues captioned above.  Although service connection for other disorders was denied by the RO and the appellant filed a notice of disagreement, she did not perfect an appeal as to those issues.  As such, the Board has no jurisdiction over those issues.  See Box 9 of Form 9.


FINDINGS OF FACT

1.  A psychiatric disability, to include anxiety, is not attributable to service; continuity of symptomatology is not shown.

2.  Tinnitus is not attributable to service; continuity of symptomatology is not shown


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include anxiety, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial- disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

Here, VA satisfied its duty to notify.  The RO sent to the appellant letters dated December 2008 and May 2009.  These letters essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  These letters further notified the appellant of how VA determines disability ratings and effective dates.

The above notices were provided prior to the initial adverse adjudication of the claims.

VA has further satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Service treatment records have been associated with the claims folder along with private treatment records.  VA afforded the appellant an opportunity to appear for a hearing.  In some circumstances, VA's duty to assist includes obtaining a VA examination and/or medical opinion.

VA afforded the appellant a VA audiological examination in April 2009.  The record reflects that the April 2009 VA medical examiner (1) reviewed the claims file, (2) noted the appellant's pertinent medical history and current symptoms, (3) examined her and performed appropriate audiological tests, (4) concluded that the tinnitus symptoms were "less likely as not caused by or a result of noise exposure while in service" and (5) provided reasoning for that conclusion.  Such an examination, based upon the veteran's medical history and examinations, and describing the disability in sufficient detail so that the Board's evaluation will be a fully informed one, is adequate.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A VA examination for the anxiety disorder has not been conducted.  However, here, the Board finds that VA is not required to provide such.  VA examination is not required when the record contains no competent evidence that the veteran has persistent or recurrent symptoms of disease and where the record contains no indication that those symptoms may be associated with his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  In this case, the Board concedes the current diagnosis for anxiety and notes that the appellant herself concedes that anxiety was not diagnosed until after service discharge.  Service treatment records are silent for abnormal psychiatric findings or complaints.  Thus, there is nothing noted in service.  Therefore, there is no indication that the appellant currently has symptoms associated with her military service.  The appellant's claim is predicated upon her report of continuity of nervous symptoms that began with a failed tubal ligation.  Absent credible evidence of in-service onset, VA examination would serve no useful purpose.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, the Board finds any violation of the duty to notify or assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Service Connection

Initially, the Board notes the appellant does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, in reviewing the immediate case the Board has taken an expansive view of the psychiatric claim.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder, to Include Anxiety

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for a psychiatric disability to include anxiety disorder.

Service treatment records reflect no abnormal psychiatric complaints or findings.  The appellant had multiple period of active duty.  Report of separation examination dated December 1977 shows normal psychiatric evaluation.  The appellant denied nervous trouble on enlistment examinations in January 1985 and August 1986, and the accompanying psychiatric evaluations were normal.  Report of examination dated May 1989 reflects normal psychiatric evaluation.  The appellant was qualified for chapter 8, pregnancy, discharge.  On the report of medical history, the appellant stated that she was in good health; she noted hay fever and pregnancy.  The appellant denied depression, excessive worry, frequent trouble sleeping, and nervous trouble.  The examiner noted that the appellant was pregnant despite tubal ligation in 1988.

Private treatment records dated 1998 to 2004 from Dr. Andresen reflect no psychiatric evaluations or diagnoses for any psychiatric disorder.  This evidence reflects that the appellant requested a prescriptive medication to help deal with stress in October 2001.  In October 2001, it was noted that the appellant had irritability due to her menstrual cycles and that "we could add an antidepressant."  In November 2001, the physician indicated that the appellant had some problems with anxiety and irritability.  Samples of Celexa were given.  Subsequently dated notes reflect that Celexa was working well for her.

Private treatment records dated 2007 and 2008 from Dr. Reschl reflect history of anxiety disorder, previously diagnosed in 2001.  In March 2007, the assessment was fatigue.  At this time, by history, the appellant had a generalized anxiety disorder.  Medications included Celexa.  In June 2007, the assessment was fatigue and panic attacks.  Medications included Celexa.  In June 2008, the assessment was anxiety, stable on Celexa.  By history, the appellant took Celexa since 2001.  In July 2008, the assessment included anxiety, stable on Celexa.

Additional evidence includes statements from the appellant.  The appellant reports that she had anxiety symptoms in service.  She submitted duplicate copies of service treatment records with highlighted portions, to include the notation that she was under emotion strain after a failed tubal ligation and pregnancy.  The appellant filed an original claim for VA compensation in July 2008.  This claim did not include anxiety or other psychiatric disorder.  In April 2009, the appellant requested service connection for anxiety.  In statements dated April 2009 and subsequently, the appellant argued that her current anxiety symptoms had their onset in service and have continued since service, and that they are related to her failed tubal ligation and pregnancy in service.

The Board has carefully considered and evaluated the evidence of record.  The appellant is competent to report her symptoms, present and past.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in this case, the Board finds that the appellant's assertions of anxiety symptoms in and since service are not credible.  

Although the appellant suggests that she has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  It is further inconsistent with her denial of a pertinent history of such problems in service and following service when otherwise seeking medical attention.  In this regard, the Board finds that the appellant's silence (coupled with her denial at separation and the normal separation examination) when otherwise affirmatively speaking, defies belief in this case.  The appellant first claims to have an anxiety condition related to service in April 2009, roughly 20 years after service separation.  

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  The post service assertions are inconsistent with the contemporaneous history provided at the time of her service discharge.  The appellant's assertion of anxiety symptoms since service is self-interested, and not corroborated by any other evidence, lay or medical.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Lastly, the appellant has provided an inaccurate medical history.  The appellant reports that she did not undergo any examination at the time of discharge.  However, service treatment records include a discharge chapter 8 examination, as discussed above.  The appellant's erroneous report suggests that her recollection of service events is not wholly accurate.

In view of the above, the Board finds that the appellant's statements in regard to having had continuity of anxiety symptoms since service are not credible.  Therefore, her statements have no probative value.

The Board acknowledges the appellant's argument that she had hives caused by anxiety in service.  However, the appellant is not competent to report on the etiology of her hives which was in fact shown in service.  See Jandreau, supra.  While records contemporaneous with her treatment for hives note history tubal ligation problems, there is no indication-complaints or findings-for anxiety type symptoms causing the appellant's outbreak of hives.  The appellant lacks the requisite medical expertise to opine on the cause of her hives in service, and her suggestion or theory that the presence of hives in service demonstrates the existence of anxiety symptoms in service is unsupported by competent evidence.

The Board assigns greater probative value to the objective evidence of record, to include service treatment records.  This evidence reflects normal psychiatric evaluations, and shows no indication that the appellant had any abnormal psychiatric symptoms in service, to include anxiety.  Notably, the appellant's post-service treatment records do not include a history of anxiety symptoms, or any other history psychiatric problems in service.  The service treatment records and private medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals.  The medical evidence of record shows no indication that the appellant has a psychiatric disorder, to include anxiety, related to service.
Accordingly, the weight of the evidence is against the claim.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Tinnitus

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tinnitus.

The evidence of record includes service treatment records, private treatment records dated since 1998, report of VA audiological examination dated April 2009, and statements from the appellant.

Service treatment records reflect no complaints or findings for tinnitus.  Notably, the appellant denied ear trouble or loss of hearing on medical screening tests dated January 1985 and July 1986.  During hospital admission dated February 1988, the appellant reported no history of serious medical illnesses.  Report of examination dated May 1989 associated with discharge for pregnancy reflects normal clinical evaluation.  No audiological defects were noted.  On the report of medical history, the appellant stated that she was in good health and denied ear trouble and hearing loss.  There were no complaints of tinnitus or ringing in the ears.

In July 2008, the appellant filed an original application for VA compensation.  She reported that she had bilateral tinnitus and referred VA to review the service treatment records.  In December 2008, the appellant reported that she had slight, but noticeable tinnitus on Army entrance exams.  She stated that she did not have a release from active duty examination or she would have noted tinnitus.  She stated that she continues to experience tinnitus.

In December 2008, the appellant indicated that she has received no treatment for tinnitus as "it has slowly progressed to the constant ringing that I currently experience."

Private treatment records dated 1998 to 2004 and 2007 to 2008 reflect no complaints or findings for tinnitus.

Report of VA examination dated April 2009 reflects complaint of constant ringing in the ears since service.  The appellant reported that she was exposed to generator noise in service.  She noted that she served 3 years in the Air Force in radar and then with the Army in telecommunications.  Audiological examination reflects hearing within normal limits bilaterally.  The examiner opined that the appellant's tinnitus "is less likely as not caused by or a result of noise exposure while in service."  The examiner's opinion was predicated on the electronic hearing testing.  He noted that the electronic hearing testing in service, both at enlistment and discharge, along with this audiological assessment, showed no hearing damage in service.

In a statement dated June 2009, the appellant reported that she manned and maintained a five ton truck on the night shift, and maintained the generator and filled the "mogas" tank every two hours during the night shift for the entire time she worked in the signal corps.  She denied having received a service separation examination.  She reported that she had noticeable tinnitus at discharge.

In January 2000, the appellant reported that she was not given a service discharge examination and that she left the Army in 1989 with constant bilateral tinnitus.

The appellant is competent to report tinnitus in and since service.  See Layno, supra.  However, the Board finds that her emphatic, remote report of having had continuous tinnitus symptoms since service is inconsistent with the normal separation examination and her denial of ear or hearing problems at that time.  Furthermore, her report that she had no separation examination is erroneous at best.  We find that the presumption of regularity that the examination was conducted has not been rebutted.  The appellant's report of constant tinnitus symptoms dating from service is also inconsistent with her failure to report tinnitus problems during her medical visits since service.  In this regard, the Board finds that the appellant's silence when otherwise affirmatively speaking, defies belief that she had continuous tinnitus in this case.  The appellant first claims tinnitus related to service in July 2008, roughly 20 years after service separation.  The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Therefore, the Board finds that the appellant's statements in regard to having had continuity of tinnitus symptoms since service are not credible and, as such, her statements have no probative value in this regard.

The Board assigns greater probative value to the objective evidence of record, to include service treatment records.  This evidence reflects normal clinical evaluations, and shows no complaint or report of tinnitus type symptoms in service.  The appellant's denial at service discharge of ear problems, coupled with the post-service treatment records' silence for any complaints or history of tinnitus symptoms weigh against the claim.  Also, the April 2009 VA medical opinion weighs against the claim.  The April 2009 VA examiner specifically concluded that it was less likely as not caused by or a result of noise exposure in service.  The competent and credible evidence of record shows no indication that the appellant's currently shown tinnitus is related to any incident of service, disease or injury.

The Board notes that the medical evidence is probative as it bears directly on whether the appellant has had continuous tinnitus symptoms dating from service, and whether the tinnitus is otherwise related to service.  Furthermore, the evidence is probative because it was prepared by a skilled, neutral medical professionals.  The 2009 VA medical opinion is probative because it was prepared after the VA medical examiner (1) reviewed the claims file, (2) noted the appellant's pertinent medical history and current symptoms, (3) examined her and performed appropriate audiological tests, and (4) provided an opinion supported by reasoning.  See D'Aries supra.  This evidence weighs against the claim.

In sum, the assertion of either an in-service or pre-service onset of tinnitus is not credible.  Therefore, this case does not involve the presumption of soundness.  Accordingly, the preponderance of the evidence is against the claim.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert supra.



ORDER

Service connection for psychiatric disorder is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


